Case: 18-10724      Document: 00514794566         Page: 1    Date Filed: 01/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-10724                            FILED
                                 Conference Calendar                 January 14, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JOSUE IGLESIAS,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-112-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.


PER CURIAM: *
       The Federal Public Defender appointed to represent Josue Iglesias has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Iglesias has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10724    Document: 00514794566    Page: 2   Date Filed: 01/14/2019


                                No. 18-10724

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2